           Case 1:20-cv-05679-AKH Document 28 Filed 01/27/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
 MANICHAEAN CAPITAL, LLC, et al.,                              :
                                                               :
                      Plaintiffs,                              :       ORDER DISMISSING FOR LACK
             v.                                                :       OF JURISDICTION
                                                               :
 SOURCEHOV HOLDINGS, INC.,                                     :       20 Civ. 5679 (AKH)
                                                               :
                      Defendant.                               :
                                                               :
                                                               :
                                                               :
                                                               :
-------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                  Plaintiffs filed this plenary action to enforce a Delaware Court of Chancery

judgment against Defendant. Defendant moves to dismiss the action for lack of personal

jurisdiction. See ECF No. 18. Because Plaintiffs had not adequately pleaded personal

jurisdiction, the case is dismissed.1

                                                BACKGROUND

                  In 2017, Plaintiff shareholders petitioned the Delaware Court of Chancery to

appraise the fair value of their shares of Defendant’s common stock. The Delaware Court of

Chancery in 2020 determined that Defendant’s fair value was $4,591 per share and entered a

final judgment for Plaintiffs in the amount of $57,684,471, plus interest (the “Delaware

Judgment”). Defendant contested the decision and appealed to the Delaware Supreme Court.

The Delaware Supreme Court affirmed the Delaware Judgment on January 22, 2021. See ECF

No. 26.


1
  Defendant contends that the Court lacks subject matter jurisdiction over the registration of a state-court judgment.
See ECF No. 19. Because Plaintiffs clarify in their opposition brief that they commenced this plenary action to
enforce the Delaware Judgment (as defined herein), not registration, the Court will not reach the mooted issue.
See ECF No. 20, at 12.


                                                          1
          Case 1:20-cv-05679-AKH Document 28 Filed 01/27/21 Page 2 of 6




               Plaintiffs commenced this federal action in July 2020, against Defendant to

recognize and enforce the Delaware Judgment, pursuant to the Full Faith and Credit Act,

28 U.S.C. § 1738. Plaintiffs contend that the Court has personal jurisdiction over Defendant

because (i) the Delaware Judgment is entitled to full faith and credit, and (ii) the Court

independently has personal jurisdiction over Defendant.

                                          DISCUSSION

               On a motion to dismiss for lack of personal jurisdiction, the plaintiff bears the

burden of establishing personal jurisdiction over the defendant. See MacDermid, Inc. v. Deiter,

702 F.3d 725, 727 (2d Cir. 2012). To meet its burden, a plaintiff “may not rely on conclusory

statements without any supporting facts, as such allegations would lack the factual specificity

necessary to confer jurisdiction.” Mazloum v. Int’l Commerce Corp., 829 F. Supp. 2d 223, 227

(S.D.N.Y. 2011). Courts will not resolve “argumentative inferences in the plaintiff's favor” or

“accept as true a legal conclusion couched as a factual allegation.” In re Terrorist Attacks on

Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013) (internal quotation marks omitted); accord

Zornoza v. Terraform Glob., Inc., 419 F. Supp. 3d 715, 726 (S.D.N.Y. 2019).

               For the following reasons, the Court holds that it lacks personal jurisdiction over

Defendant.

I.     Jurisdiction in Personam.

               A. General Jurisdiction.

               A corporation is subject to general jurisdiction only if it is “‘essentially at home’

in that state.” DeLorenzo v. Viceroy Hotel Grp., LLC, 757 F. App’x 6, 8 (2d Cir. 2018) (quoting

Daimler AG v. Bauman, 571 U.S. 117, 138-39 (2014)). “Aside from ‘an exceptional case,’ a

corporation is at home . . . only in a state that is the company’s formal place of incorporation or




                                                  2
          Case 1:20-cv-05679-AKH Document 28 Filed 01/27/21 Page 3 of 6




its principal place of business.” Id. (quoting Daimler, 571 U.S. at 139). The complaint alleges

that Defendant is incorporated in Delaware, and its principal place of business is in Texas.

See Compl. at ¶ 22. The complaint does not otherwise allege any facts that would give rise to

“an exceptional case.” Daimler, 571 U.S. at 139; see also Chufen Chen v. Dunkin’ Brands, Inc.,

954 F.3d 492, 500 (2d Cir. 2020) (stating that an exceptional case exists when “the company’s

relationship with New York was in any way significant or exceptional in relation to the

company’s nationwide business activity”). The Court lacks general personal jurisdiction over

Defendant.

               B. Specific Jurisdiction.

               Under the Due Process Clause of the Constitution, “[t]he inquiry of whether a

forum State may assert specific jurisdiction over a nonresident defendant focuses on the

relationship among the defendant, the forum, and the litigation.” In re del Valle Ruiz, 939 F.3d

520, 528 (2d Cir. 2019) (quoting Walden v. Fiore, 571 U.S. 277, 283–84 (2014)). A court

conducts this specific jurisdiction analysis in two steps: (i) “the court must decide if the

individual or entity has ‘purposefully directed his activities at the forum and the litigation arises

out of or relates to those activities;’” and (ii) “the court must ‘determine whether the assertion of

personal jurisdiction would comport with fair play and substantial justice.’” In re del Valle Ruiz,

939 F.3d at 528–29 (internal citations, quotation marks and alterations omitted) (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). Plaintiffs brought this action “to recognize

and enforce a Delaware judgment,” against a defendant incorporated in Delaware, arising from a

merger transaction under Delaware law. Compl. at ¶¶ 1, 22–29. The complaint is devoid of any

allegation that the litigation arises out of Defendant’s activities in New York. The Court cannot

exercise specific jurisdiction over Defendant without violating the due process requirements.




                                                  3
         Case 1:20-cv-05679-AKH Document 28 Filed 01/27/21 Page 4 of 6




See Mobil Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela, 863 F.3d 96, 107 (2d Cir.

2017) (holding that the district court was mistaken in excusing the plaintiff from complying with

“personal jurisdiction, service, and venue requirements” in a plenary action for recognition and

enforcement of awards); Compañía de Inversiones Mercantiles, S.A. v. Grupo Cementos de

Chihuahua S.A.B. de C.V., 970 F.3d 1269, 1286 (10th Cir. 2020) (holding that an arbitration

enforcement action arises out of “the underlying dispute”).

II.    Jurisdiction Quasi in Rem.

               New York law permits quasi in rem jurisdiction over a nondomiciliary defendant,

if the plaintiff serves the defendant outside New York, and “a levy upon property of the person to

be served has been made within the state pursuant to an order of attachment or a chattel of such

person has been seized in an action to recover a chattel.” N.Y. C.P.L.R. 314(3) (2012); see also

Viacom Int’l, Inc. v. Melvin Simon Prods., Inc., 774 F. Supp. 858, 863 (S.D.N.Y. 1991)

(“[Q]uasi-in-rem jurisdiction requires that the property be seized, attached.” (citing N.Y.

C.P.L.R. 314(3))); Concord Line Co. v. Just Oil & Grain Pte Ltd., 2010 WL 2382414, at *2

(S.D.N.Y. June 14, 2010) (“[T]he entire concept of quasi in rem jurisdiction depends on property

of a defendant being found and attached.”); Appelbaum v. Palagonia, 20 Misc. 3d 1137(A), 867

N.Y.S.2d 372 (Sup. Ct. 2008) (“After proving minimal contacts, the levy must be made prior to

service of the summons and complaint.”). Plaintiffs did not seek attachment of Defendant’s

property allegedly in New York before commencing the instant action. See ECF No. 20, at 22.

There is no quasi in rem jurisdiction over Defendant.

III.   Full Faith and Credit Clause and Personal Jurisdiction.

               Defendant contends that “[w]hen a state court judgment is given full faith and

credit in federal court, the judgment-creditor need not demonstrate that the enforcing court has




                                                 4
           Case 1:20-cv-05679-AKH Document 28 Filed 01/27/21 Page 5 of 6




jurisdiction where the judgment-debtor appeared in the original action[,] and the rending court

had personal jurisdiction.” ECF No. 20, at 18. The Court is not aware of any authority holding

that full faith and credit excuses a plaintiff from its burden to establish personal jurisdiction. To

the contrary, courts repeatedly hold that a recognition or enforcement action must be dismissed,

if the recognition or enforcement court lacks personal jurisdiction over the defendant. See, e.g.,

Mobil, 863 F.3d at 125 (vacating district court’s enforcement judgment for lack of personal

jurisdiction); First Inv. Corp. of Marshall Islands v. Fujian Mawei Shipbuilding, Ltd., 703 F.3d

742, 748 (5th Cir. 2012), as revised (Jan. 17, 2013) (“[D]ismissal of a petition [to confirm a

foreign arbitration award] under the New York Convention for lack of personal jurisdiction is

appropriate as a matter of constitutional due process.”); Creighton Ltd. v. Gov’t of State of Qatar,

181 F.3d 118 (D.C. Cir. 1999) (affirming district court’s dismissal of an enforcement action for

lack of personal).

                  Cases relied by Plaintiffs merely stand for the proposition that the rendering

court’s jurisdiction may be subject to res judicata effect in the enforcing court, if the issues have

been “fully and fairly litigated and finally decided in the court which rendered the original

judgment.” Durfee v. Duke, 375 U.S. 106, 111 (1963); see also Hazen Research, Inc. v. Omega

Minerals, Inc., 497 F.2d 151, 153 (5th Cir. 1974) (explaining that the rendering court’s personal

jurisdiction over the defendant is res judicata, “where the defendant has appeared in the original

action”). Personal jurisdiction of the rendering court, the Delaware Court of Chancery, is not at

issue here. Because this Court, the enforcing court, lacks personal jurisdiction over Defendant,

the action in this court must be dismissed.2


2
  Plaintiffs argue that “[i]f personal jurisdiction were the constitution Due Process requirement that Defendant
asserts it is, Congress would not have been able to enact registration under 28 U.S.C. § 1963.” ECF No. 20, at 18.
First, courts make clear that Section 1963 applies “only to registration of federal-court judgments in federal courts—
not to state-court judgments.” Caballero v. Fuerzas Armadas Revolucionarias de Colombia, 945 F.3d 1270, 1274


                                                          5
           Case 1:20-cv-05679-AKH Document 28 Filed 01/27/21 Page 6 of 6




                                                CONCLUSION

                  For the foregoing reasons, the case is dismissed for lack of personal jurisdiction.

The Clerk of Court is instructed to close the open motions (ECF Nos. 18) and terminate the case.

Oral argument scheduled for January 27, 2021, is cancelled.



                  SO ORDERED.

Dated:            January 27, 2021                                    ____________/s/_______________
                  New York, New York                                    ALVIN K. HELLERSTEIN
                                                                        United States District Judge




(10th Cir. 2019) (emphasis added); see also Mobil, 863 F.3d at 99 (“By its express terms § 1963 applies only to
registration of federal-court judgments in another federal court.”). The instant action implicates the recognition and
enforcement of a state-court judgment, and Section 1963 is inapplicable. Second, a key distinction between the
process of registering a federal judgment in another federal district pursuant to Section 1963 and commencing a
plenary action to enforce a state-court judgment is that the former “does not involve maintenance of a suit or
conducting a defense.” Fid. Nat’l Fin., Inc. v. Friedman, 935 F.3d 696, 701 (9th Cir. 2019) (internal quotation
marks, alterations, and citations omitted). The Court therefore finds Plaintiffs’ Section 1963 argument unpersuasive.


                                                          6
